Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 1 of 15 PageID 388




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        OCALA DIVISION

PHILIP TIPPETT and INGRID
TIPPETT, Individually and on behalf of
all others similarly situated

        Plaintiffs,

v.                                                                  Case No: 5:20-cv-342-BJD-PRL

WELLS FARGO BANK, N.A.,

        Defendant.


                                 REPORT AND RECOMMENDATION1

        Upon referral, this putative class action is before the court on Defendant Wells Fargo

Bank, N.A.’s (“Wells Fargo”) motion to dismiss (Doc. 32), to which Plaintiffs have responded

(Doc. 37). Wells Fargo filed a reply (Doc. 39), and Plaintiffs filed a sur-reply (Doc. 42). For

the reasons explained below, including that Plaintiffs have failed to establish standing to state

a claim for declaratory judgment and have also failed to state a claim for quiet title, I

recommend that the motion to dismiss be granted.

            I. BACKGROUND

        Simply put, this case arises out of a typographical error.2 That is, Plaintiffs Philip and

Ingrid Tippett allege that a mortgage document that was recorded by Wells Fargo pertaining



        1
           Within 14 days after being served with a copy of the recommended disposition, a party
may file written objections to the Report and Recommendation’s factual findings and legal
conclusions. See Fed. R. Civ. P. 72(b)(3); Fed. R. Crim. P. 59(b)(2); 28 U.S.C. § 636(b)(1)(B). A
party’s failure to file written objections waives that party’s right to challenge on appeal any
unobjected-to factual finding or legal conclusion the district judge adopts from the Report and
Recommendation. See 11th Cir. R. 3-1.
         2
           It is worth noting that Plaintiffs affirmatively allege that the “discrepancy in the Tippetts’
HELOC mortgage was not a typographical error.” (Doc. 30, ¶ 22). As explained below, however,
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 2 of 15 PageID 389




to their home equity line of credit loan agreement (“HELOC”) had the incorrect date, that

Wells Fargo’s attempt to correct it by filing an “Affidavit to Correct a Scrivener’s Error” was

done surreptitiously and fraudulently, and that there is now a cloud on the title of their

property as a result.

       The facts, as alleged in the amended complaint, are as follows. On October 9, 2003, to

finance the $125,000 purchase of a home, Plaintiffs Philip and Ingrid Tippett obtained two

loans from Wells Fargo: (1) a $100,000 purchase-money loan secured by a first mortgage; and

(2) a $25,000 HELOC loan pursuant to an EquityLine Agreement secured by a HELOC

mortgage. (Amended Complaint, Doc. 30, ¶ 19). Depending on the balance at the end of the

draw period, the loan balance would either convert to a fully amortizing fixed-rate loan

repayable in equal monthly payments for a term of fifteen years (if the unpaid balance was

less than $20,000) or thirty years (if the unpaid balance was more than $20,000), with the

maturity date being the maturity date of the fixed-rate loan. (Doc. 30, ¶ 20). This is an

important aspect of Plaintiffs’ argument, as they contend that the maturity date for the

EquityLine Agreement could not be ascertained until the end of the draw period, and only

then based on the balance due on the loan. (Doc. 30, ¶¶ 20, 21).

       In any event, a HELOC mortgage was prepared and recorded in the public records for

Marion County, Florida, that identified October 25, 2013 as the maturity date of the

EquityLine Agreement. (Doc 30 ¶ 21, Doc. 30-3, p. 2)). The parties all appear to concede this

date was simply an error. Plaintiffs concede that the HELOC mortgage provided that the

terms of the EquityLine Agreement controlled over any inconsistent term in the HELOC




this allegation is implausible and unsupported, and the parties offer no other explanation for the
error.



                                                 -2-
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 3 of 15 PageID 390




mortgage. Under that agreement, depending on the loan balance at the end of the ten year

draw period, the maturity date of the EquityLine agreement would have been 2028 (if less

than $20,000) or 2043 (if more than $20,000).

       This error apparently went unnoticed until 2013. On April 4, 2013, Wells Fargo’s Vice

President of Loan Documentation, Joyce Boston, executed and recorded in the public records

for Marion County, Florida an “Affidavit of Correction to Correct a Scrivener’s Error,” which

states, in part, “the MATURITY DATE OF THE SECURED DEBT FOR THE SECURITY

INTEREST WAS INCORRECTLY TYPED AS 10/25/2013, and that the document was

being filed to “correct the MATURITY DATE OF THE SECURED DEBT FOR THE

SECURITY INTEREST to show 10/09/2043.” (Doc. 30-4).

       Plaintiffs take issue with the affidavit’s assignment of a 2043 maturity date because, as

they contend, the actual maturity date of the agreement would not have been ascertainable

for another six months when the 10-year draw period concluded. Plaintiffs allege that, had

their account balance fallen below $20,000 by the end of the draw period, the maturity date

would have been 2028, not 2043. (Doc. 30, ¶¶ 20, 34). Plaintiffs allege that Wells Fargo did

not notify them or secure their permission to unilaterally and materially alter the terms of

their HELOC mortgage and that, therefore, they could not have reasonably discovered the

Affidavit of Correction.

       Plaintiffs also argue that Wells Fargo purported to hold a lien on their property, but

that the lien actually expired no later than October 25, 2018. Plaintiffs reason that, because

the Affidavit of Correction was invalid, Wells Fargo did not properly extend its HELOC

mortgage lien past October 25, 2013. Plaintiffs reach this conclusion by reasoning that, under

Florida law, the lien terminated within five years of that date, citing Fla. Stat. § 95.281.




                                              -3-
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 4 of 15 PageID 391




Plaintiffs contend that, because the Affidavit of Correction was filed without the terms of the

EquityLine Agreement, Wells Fargo has cast a cloud over their title by purporting to extend

the lien to October 9, 2043, when under their theory it expired as a matter of law no later than

October 25, 2018. Despite this argument, Plaintiffs also concede that “the maturity date for

Plaintiffs’ HELOC loan is October 9, 2043.” (Doc. 30, ¶ 33).

       Plaintiffs’ amended complaint seeks to certify a class of “All persons who opened a

standard HELOC with Wells Fargo, and for whom Wells Fargo recorded an Affidavit of

Correction purporting to extend the maturity date of its security interest in the subject

property.” (Doc. 30 para. 37). The amended complaint brings two claims: (1) quiet title; and

(2) declaratory relief under 28 U.S.C. Sec. 2201 & 2202.

           II. LEGAL STANDARDS

       “A pleading that states a claim for relief must contain . . . a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While

detailed factual allegations are not required, “[a] pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

570). The court must view the allegations of the complaint in the light most favorable to the

plaintiff, consider the allegations of the complaint as true, and accept all reasonable inferences

from there. La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004). In considering

the sufficiency of the complaint, the court limits its “consideration to the well-pleaded factual




                                                -4-
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 5 of 15 PageID 392




allegations, documents central to or referenced in the complaint, and matters judicially

noticed.” Id.

       A claim is plausible on its face where “the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. Plausibility means “more than a sheer possibility that a

defendant has acted unlawfully.” Id. “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’”    Id. (quoting Twombly, 550 U.S. at 557) (internal

quotation marks omitted). In short, to survive a motion to dismiss a plaintiff must allege

something more “than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Id. (citing Twombly, 550 U.S. at 555).

       The Eleventh Circuit uses a two-pronged approach in applying the holding in Ashcroft

and Twombly. First, the Court must “eliminate any allegations in the complaint that are

merely legal conclusions,” and then, “where there are well-pleaded factual allegations,

‘assume their veracity and then determine whether they plausibly give rise to an entitlement

to relief.’” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal,

556 U.S. at 679).

       A well-pled complaint may proceed even if it strikes a savvy judge that actual proof of

those facts is improbable, and “that a recovery is very remote and unlikely.” Twombly, 550

U.S. at 556. The issue to be decided when considering a motion to dismiss is not whether the

claimant will ultimately prevail, but “whether the claimant is entitled to offer evidence to

support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds

by Davis v. Scheuer, 468 U.S. 183 (1984).




                                               -5-
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 6 of 15 PageID 393




       Here, Plaintiffs bring suit under the Declaratory Judgment Act, which provides, in

pertinent part:

               In a case of actual controversy within its jurisdiction ... any court
               of the United States, upon the filing of an appropriate pleading,
               may declare the rights and other legal relations of any interested
               party seeking such declaration, whether or not further relief is or
               could be sought. Any such declaration shall have the force and
               effect of a final judgment or decree and shall be reviewable as
               such.

28 U.S.C. § 2201(a). “The purpose behind the Declaratory Judgment Act is to afford a new

form of relief from uncertainty and insecurity with respect to rights, status, and other legal

relations.” Cas. Indem. Exch. v. High Croft Enters., Inc., 714 F. Supp. 1190, 1193 (S.D. Fla.

1989). Specifically, the Act permits actual controversies to be settled before they ripen into

violations of law or a breach of contractual duty. Id.

       The Declaratory Judgment Act grants to the federal district courts the power to

“declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201. An essential element

for every declaratory judgment action is the existence of an “actual controversy” between the

parties. Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 239–40 (1937). An actual

controversy exists when “there is a substantial controversy, between parties having adverse

legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.” Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941). Ordinarily, a

controversy is not sufficiently immediate or real where the parties’ dispute is only hypothetical

and not yet ripe, has been rendered moot, or where the court’s resolution of the matter would

be purely academic. See Texas v. United States, 523 U.S. 296, 300 (1998); Aetna Life Ins. Co., 300

U.S. at 240–41. On the other hand, a court should permit a claim for declaratory judgment to




                                               -6-
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 7 of 15 PageID 394




proceed where declaratory relief would (1) “serve a useful purpose in clarifying and settling

the legal relations in issue,” and (2) “terminate and afford relief from the uncertainty,

insecurity, and controversy giving rise to the proceeding.” Volvo Constr. Equip. N. Am., Inc. v.

CLM Equip. Co., 386 F.3d 581, 594 (4th Cir. 2004).

            III. DISCUSSION

         Wells Fargo moves to dismiss the amended complaint on numerous grounds including

that Plaintiffs’ claim for declaratory judgment fails for lack of standing and that all of

Plaintiffs’ claims fail under Fed. R. Civ. P. 12(b)(6). The Court will address each of Plaintiffs’

claims in turn.

                    A. DECLARATORY JUDGMENT

         Wells Fargo argues that Plaintiffs lack standing because they have not alleged facts to

support any actual harm. Wells Fargo contends that Plaintiffs have simply alleged in a

conclusory manner that they have been somehow harmed by the Affidavit of Correction. In

fact, Wells Fargo points out that aligning the parties’ intended maturity date with the recorded

date benefitted Plaintiffs because Wells Fargo granted Plaintiffs a longer period of time during

which to pay on their mortgage without facing foreclosure.

         Wells Fargo argues that, at most, Plaintiffs have alleged a procedural violation – not

harm. Wells Fargo contends that such “bare procedural violations” are insufficient to

establish standing. See Stacy v. Dollar Tree Stores, Inc. 274 F. Supp. 3d 1355, 1364 (S.D. Fla

2017).

         In an attempt to allege an injury to establish a basis for declaratory judgment, Plaintiffs

allege that they “remain exposed to a lawsuit by Wells Fargo to foreclose the HELOC

mortgage should Plaintiffs default on the loan . . . [and] Plaintiffs are not able to sell or




                                                 -7-
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 8 of 15 PageID 395




refinance their property free and clear of the Affidavit of Correction.” (Doc. 30, ¶ 35). Wells

Fargo contends that Plaintiffs must plead a substantial likelihood of future injury to establish

a claim of declaratory relief, and these allegations are insufficient. Wells Fargo points out that

Plaintiffs have only pled “contingent future injuries,” such as exposure to a foreclosure suit if

they default, or possible difficulty selling the property or refinancing a mortgage. Notably,

Plaintiffs have not alleged they are actually in default, that they are selling their property, or

that they are refinancing a mortgage. Wells Fargo contends that these omissions are fatal to

their request for declaratory judgment. These contingencies may or may not occur and a

“’maybe’ chance is not enough.” See, e.g., Carvalho-Knighton v. Univ. of S. Fla. Bd. Of Trs., 2016

WL 7666137, at *5 (M.D. Fla. Mar. 18, 2016) (“[A] ‘perhaps’ or ‘maybe’ chance is not

enough.”).

       Moreover, Wells Fargo persuasively argues that no harm can be caused by correcting

an error to conform to the parties’ actual understanding and agreement. The Court agrees.

First, the undersigned finds it difficult to conceive of the harm alleged by Plaintiffs as anything

other than speculative. Any theoretical harm alleged is contingent upon a variety of scenarios

such as Plaintiffs’ attempting to sell, refinance, or going into default. Second, and most

importantly, even as alleged, the harm would be little more than a clarification of the recorded

mortgage to reflect the actual understanding and terms between the parties. That said, the

Court acknowledges Plaintiffs’ argument that, at the time the Affidavit of Correction was filed

correcting the maturity date to 2043 as to their property, there existed the theoretical

possibility that Plaintiffs may have paid down their balance and the maturity date would then

have been 2028. Plaintiffs do not allege, however, that this possibility ever came to pass.

Rather, it appears that when Wells Fargo filed the Affidavit of Correction in the Tippetts’




                                               -8-
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 9 of 15 PageID 396




case, it did so based on the best information available at the time and, perhaps, made an

educated guess about what the maturity date would ultimately be. Plaintiffs have not alleged

that, ultimately, the 2043 maturity date turned out to be incorrect based on their balance at

the end of the draw period. Plaintiffs allege that the affidavit is invalid due to the

circumstances under which it was filed, but they do not allege that it is incorrect in substance.

       So, the harm alleged by Plaintiffs is contingent at best, and it appears that the

contingencies that may have triggered the alleged harm have not occurred. And, although the

affidavit was filed prior to the end of the draw period, it appears that the draw period did close

with the Tippetts’ balance in an amount that aligned with a maturity date of 2043 as provided

in the terms of the EquityLine Agreement between the parties. In other words, under the

present circumstances, the Affidavit reflects little more than Wells Fargo’s attempt to clarify

a typographical error, and to correct the public records to reflect the actual maturity date

under the parties underlying agreement.

       To be sure, the events might have unfolded differently. As Plaintiffs point out, the

Tippetts might have paid down their balance before the end of the draw period. But that was

not the case, and those are not the facts alleged in the amended complaint. The court must

consider these issues based on the facts alleged, not the universe of possible facts that may

have been alleged.

       In the motion and response, the parties have cited cases that are only very loosely

analogous to the instant case. In light of the circumstances of this case, and the particular facts

alleged in the amended complaint, the undersigned concludes that the Plaintiffs have fallen

short of the pleading requirements for an actual controversy, which exists when “there is a

substantial controversy, between parties having adverse legal interests, of sufficient




                                               -9-
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 10 of 15 PageID 397




 immediacy and reality to warrant the issuance of a declaratory judgment.” Md. Cas. Co. v. Pac.

 Coal & Oil Co., 312 U.S. 270, 273 (1941). Here, the theoretical harm alleged by Plaintiffs is

 neither substantial nor sufficiently immediate and real to warrant declaratory judgment.

        As the Eleventh Circuit has held, in order to have standing to seek declaratory relief,

 Plaintiffs “must allege and ultimately prove “a real and immediate – as opposed to a merely

 hypothetical or conjectural – threat of future injury.” Strickland v. Alexander, 772 F.3d 876, 882

 (11th Cir. 2014) (Doc. 30, ¶ 33). To this, Plaintiffs state that they “allege that a cloud exists on

 their title now,” and that the property’s marketability and value has been reduced without their

 knowledge. (Doc. 30, ¶ 33). These allegations, however, do not pass the plausibility test under

 the circumstances, as they amount to bare conclusions regarding the impact of the Affidavit

 of Correction on the Tippets’ property. See Iqbal, 556 U.S. at 678 (pleading that offers ‘labels

 and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”)

 (quoting Twombly, 550 U.S. at 555). “To survive a motion to dismiss, a complaint must

 contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

        Here, there is no sufficient factual matter to support the conclusion about the

 property’s alleged reduced value and marketability. And, it seems implausible that the

 affidavit’s correction of a typographical error that has the effect of bringing the recorded

 mortgage into alignment with the parties’ actual agreement would have any undue negative

 impact on the value or marketability of the title. Undoubtedly, such errors occur occasionally

 and common sense dictates that they would be dealt with as a matter of course by prospective

 real estate brokers, buyers, mortgage lenders or refinancers, or title insurance representatives.

 Any impact appears to be hypothetical, as opposed to real and immediate harm. For these




                                                - 10 -
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 11 of 15 PageID 398




 reasons, the undersigned submits that Plaintiffs have failed to establish a real and immediate

 injury and have therefore failed to establish standing. Consequently, Plaintiffs’ claim for

 declaratory relief should be dismissed for lack of justiciability.

                    B.   QUIET TITLE

        First, the undersigned observes that Plaintiffs’ quiet title claim fails for lack of standing

 for the same reasons discussed above. Wells Fargo has also moved to dismiss the amended

 complaint on the grounds that Plaintiffs’ claims fail under Federal Rule of Civil Procedure

 12(b)(6). Wells Fargo also argues that the quiet title claim fails because Plaintiffs have failed

 to allege all necessary elements.

        Under Florida law, in order to state a claim for quiet title, a plaintiff must establish (1)

 the plaintiff’s valid title; (2) the manner which the plaintiff obtained the title; (3) the basis

 upon which the defendant asserts an interest on the title; and (4) the invalidity of the

 defendant’s interest in the property. Barrows v. Bank of Am., NA, 2014 WL 7337429, at *2

 (M.D. Fla. Dec. 23, 2014). “A claim for quiet title in Florida ‘must not only show title in the

 plaintiff to the lands in controversy, but also that a cloud exists, before relief can be given

 against it.’” Lane v. Guar. Bank, 552 F. App'x 934, 936 (11th Cir.2014) (quoting Stark v. Frayer,

 67 So. 2d 237, 239 (Fla. 1953)).

        Here, Wells Fargo contends that Plaintiffs cannot show that the defendant’s interest is

 invalid. Wells Fargo argues, “[o]n the contrary, it is precisely what Plaintiffs agreed to when

 they executed the agreement for their HELOC in 2003.” (Doc. 32, p. 14). The Court finds

 this argument persuasive. Plaintiffs certainly dispute the procedure and unilateral nature by

 which the affidavit was filed in the public records, but they do not dispute its substance. That

 said, Plaintiffs do affirmatively argue that “[a]ny interest Wells Fargo had in the Tippetts’




                                                - 11 -
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 12 of 15 PageID 399




 property terminated no later than October 25, 2018,” citing ¶ 33 of the amended complaint.

 (Doc. 30). That paragraph, however, merely recites Plaintiffs’ convoluted and conclusory

 argument that, under Florida Statutes § 95.281, the lien terminated in 2018. (Doc. 30, ¶ 33).

 In other words, Plaintiffs’ contention that Wells Fargo’s interest in the property terminated in

 2018 is a mere legal conclusion, as opposed to a well-pled factual allegation, and must be

 eliminated. See Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010).

         Plaintiffs do not go so far as to allege that the bank’s interest is invalid. Rather,

 Plaintiffs stand on their argument that Wells Fargo’s interest terminated in 2018. They largely

 dispute the procedure and timing of the affidavit and, based on their interpretation of the

 Florida Statutes regarding mortgage liens, offer the convoluted theory that Wells Fargo

 unlawfully and “surreptitiously” extended its interest beyond what it originally appeared to

 be based on the initial incorrect maturity date of 2013. Plaintiffs also allege that Wells Fargo

 exceeded its authority by unilaterally filing the affidavit without obtaining Plaintiffs’

 permission. Yet, all of that is beside the point because Plaintiffs ultimately do not dispute that

 Wells Fargo has a valid interest and that the Affidavit of Correction was intended to bring the

 recorded documents into alignment with the parties’ intentions and agreement. See Byrd v.

 Bank Mortgage Solutions, LLC, 2014 WL 12861313 (S.D. Fla. Apr. 17, 2014), R &R adopted,

 2014 12861416 (S.D. Fla. Sept. 8, 2014) (dismissing a quiet title claim and reasoning that the

 plaintiff did not dispute his agreement or his obligations, but cited a range of legal defects,

 and finding that the subject mortgage and note did not create an improper or unlawful cloud

 on this title).

         It is worth noting that Plaintiffs admit they “still have a contractual obligation to pay

 the balance of the loan, even if that debt is not secured by Wells Fargo’s HELOC mortgage.”




                                               - 12 -
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 13 of 15 PageID 400




 (Doc. 37, p. 16). Plaintiffs’ position is perplexing. Despite conceding that they are

 contractually obligated to pay the loan balance, and that the terms of the “HELOC mortgage

 provided that the terms of the EquityLine Agreement controlled over any inconsistent term

 in the HELOC mortgage,” Plaintiffs nonetheless contend that Wells Fargo’s interest in the

 Tippetts’ property terminated in 2018. (Doc. 37, p. 4, 7, Doc. 30-3, p.7). Plaintiffs’ argument

 is illogical. Even if the lien recorded in the public records terminated as a matter of fact or

 procedure, Wells Fargo’s true interest, i.e., the right to a lien against the property was not

 extinguished because it was established under the EquityLine Agreement. (Doc. 30-2).

 Notably, Plaintiffs have not cited a single case suggesting that a bank’s filing an Affidavit of

 Correction or similar document under circumstances such as occurred here is sufficient to

 establish a claim for quiet title. Indeed, relative to the sufficiency of their quiet title claim, the

 only case cited by Plaintiffs is Byrd, 2014 WL 12861313, which was cited by Wells Fargo, and

 which Plaintiffs only cite in an attempt to distinguish it. Simply put, Plaintiffs offer no

 authority for their proposition that the circumstances of this case are sufficient to support a

 claim for quiet title.

        Meanwhile, an informal survey of Florida law provides examples of cases where a

 quiet title action was the appropriate vehicle to redress the parties’ dispute. See, e.g.,Bd. of

 Trustees of Internal Imp. Tr. Fund v. Fla. Pub. Utilities Co., 599 So. 2d 1356, 1357 (Fla. 1st DCA

 1992) (quiet title action to determine dispute over ownership of body of water); Brown v.

 Semple, 204 So. 2d 229, 230 (Fla. 3d DCA 1967) (quiet title action to determine lot

 boundaries); Jones v. Muldrow, 921 So. 2d 762, 763 (Fla. 1st DCA 2006) (quiet title action to

 resolve dispute regarding claim based on the theory of boundary by acquiescence). Suffice it

 to say, neither Plaintiffs nor the Court has identified any precedent that suggests that, in




                                                 - 13 -
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 14 of 15 PageID 401




 circumstances such as presented by the alleged facts in this case, a claim for quiet title is

 supported.

        In reaching the conclusion that Plaintiffs have failed to state claims for quiet title and

 declaratory judgment, it is not necessary for the Court to decide the multitude of other issues

 Plaintiffs raise in their amended complaint and pleadings. Those issues include whether the

 affidavit is an “invalid lien,” whether Plaintiffs’ interpretation of when Wells Fargo’s lien

 terminated is correct, and whether Wells Fargo violated its authority or the terms of the

 parties’ contract by unilaterally filing the Affidavit of Correction. Resolution of those issues

 is not necessary to the Court’s determination that Plaintiffs have failed to state claims for quiet

 title and declaratory relief.

        For the reasons explained above, the Court submits that Plaintiffs’ claims also fail

 under Rule 12(b)(6). Consequently, the Court need not address Wells Fargo’s additional

 argument that both of Plaintiffs’ claims are time barred.

         As a penultimate matter, the Court notes that Plaintiffs attempt to connect the

 Affidavit of Correction in this case with “numerous other well-publicized instances” where

 they contend the bank “has privileged profits over the contracts it has with its customers.” In

 considering the sufficiency of Plaintiffs’ claims, however, the Court must consider the

 allegations in the amended complaint, as opposed to the unspecified wrongs to which

 Plaintiffs allude.

        Finally, the undersigned acknowledges that Plaintiffs requested a hearing on the

 motion to dismiss. The undersigned, however, has determined that a hearing was not

 necessary in making these recommendations.




                                                - 14 -
Case 5:20-cv-00342-BJD-PRL Document 49 Filed 06/04/21 Page 15 of 15 PageID 402




           IV. RECOMMENDATION

        For the reasons stated above, I recommend that Wells Fargo Bank, N.A.’s motion to

 dismiss the amended class action complaint (Doc. 32) be Granted. Plaintiff’s motion for a

 hearing on the motion to dismiss (Doc. 38) is Denied.

         Recommended in Ocala, Florida on June 4, 2021.




 Copies furnished to:

 Presiding District Judge
 Counsel of Record
 Unrepresented Party
 Courtroom Deputy




                                            - 15 -
